UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarterly Period Ended June 30, 2011 or o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition period from to Commission File Number 000-53952 ANTE5, INC. (Name of registrant in its charter) Delaware (State or other jurisdiction of incorporation or organization) 27-2345075 (I.R.S. Employer Identification No.) 10275 Wayzata Blvd. Suite 310, Minnetonka, Minnesota 55305 (Address of principal executive offices) (Zip Code) Issuer’s telephone Number: (952) 426-1241 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. The number of shares of registrant’s common stock outstanding as of August 12, 2011 was 47,358,965. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (Unaudited) 1 Condensed Balance Sheets at June 30, 2011 (Unaudited) and December 31, 2010 1 Unaudited Condensed Statements of Operations for the Three and Six Months Ended June 30, 2011 and the period from April 9, 2010 (Inception) to June 30, 2010 2 Unaudited Condensed Statement of Cash Flows for the Six Months Ended June 30, 2011 and the period from April 9, 2010 (Inception) to June 30, 2010 3 Notes to the Condensed Financial Statements (Unaudited) 4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 16 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 27 ITEM 4T. CONTROLS AND PROCEDURES 28 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 29 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 29 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 29 ITEM 4. (REMOVED AND RESERVED) 29 ITEM 5. OTHER INFORMATION 29 ITEM 6. EXHIBITS 30 SIGNATURES 31 Table of Contents ANTE5, INC. CONDENSED BALANCE SHEETS June 30, December 31, ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable Prepaid expenses Current portion of contingent consideration receivable Total current assets Contingent consideration receivable, net of current portion and allowance of $878,650 Property and equipment: Oil and natural gas properties, full cost method of accounting Proved properties - Unproved properties Other property and equipment Total property and equipment Less, accumulated depreciation, amortization and depletion ) ) Total property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accounts payable, related parties Accrued expenses - Royalties payable Current portion of deferred tax liability Total current liabilities Asset retirement obligations - Deferred tax liability, net of current portion Total liabilities Stockholders' equity: Preferred stock, $0.001 par value, 20,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.001 par value, 100,000,000 shares authorized, 41,204,465 and 37,303,614 shares issued and outstanding at June 30, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated (deficit) ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to financial statements. 1 Table of Contents ANTE5, INC. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) For the Three April 9, 2010 For the Six April 9, 2010 Months Ended (Inception) to Months Ended (Inception) to June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 Oil and gas sales $ $
